Citation Nr: 1033579	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  08-12 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a back disorder, 
claimed as secondary to service-connected bilateral knee 
disabilities.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU). 

3.  Entitlement to a rating in excess of 30 percent for 
limitation of motion due to  degenerative joint disease of the 
left knee.

4.  Entitlement to a rating in excess of 20 percent for left 
medial meniscectomy residuals.

5.  Entitlement to a rating in excess of 20 percent for right 
medial meniscectomy with degenerative arthritis.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from January 1967 to 
December 1968.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode Island.
 
In June 2010, the Veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a transcript 
of that hearing is of record.

The issue of service connection for a back disorder and the claim 
for a TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDING OF FACT

At his hearing before the undersigned in June 2010, prior to the 
promulgation of a decision in the appeal, the Veteran notified 
the Board that he wished to withdraw his appeals for a rating in 
excess of 30 percent for limitation of motion due to degenerative 
joint disease of the left knee, a rating in excess of 20 percent 
for left medial meniscectomy residuals, and a rating in excess of 
20 percent for right medial meniscectomy with degenerative 
arthritis.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal for a 
rating in excess of 30 percent for limitation of motion due to 
degenerative joint disease of the left knee have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2009).

2.  The criteria for withdrawal of a Substantive Appeal for a 
rating in excess of 20 percent for left medial meniscectomy 
residuals have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

3.  The criteria for withdrawal of a Substantive Appeal for a 
rating in excess of 20 percent for right medial meniscectomy with 
degenerative arthritis have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative. 38 C.F.R. § 20.204.   The appellant 
has withdrawn this appeal as to the claims for a rating in excess 
of 30 percent for limitation of motion due to degenerative joint 
disease of the left knee, a rating in excess of 20 percent for 
left medial meniscectomy residuals, and a rating in excess of 20 
percent for right medial meniscectomy with degenerative 
arthritis; hence, there remain no allegations of errors of fact 
or law for appellate consideration as it pertains to these 
issues.  Accordingly, the Board does not have jurisdiction to 
review these matters on appeal as to these issues and the appeals 
as to these issues are dismissed.


ORDER

The appeal as to the issue of a rating in excess of 30 percent 
for limitation of motion due to degenerative joint disease of the 
left knee is dismissed.

The appeal as to the issue of a rating in excess of 20 percent 
for left medial meniscectomy residuals is dismissed.

The appeal as to the issue of a rating in excess of 20 percent 
for right medial meniscectomy with degenerative arthritis is 
dismissed.


REMAND

The Veteran asserts that he has a back disorder related to his 
service-connected bilateral knee disabilities.  In September 
2008, a VAX spine examination was afforded the Veteran.  The VA 
examiner opined that the Veteran's back is not caused or as a 
result of his knee problems on the basis of the claims file and 
review of his previous examinations of his knees.  However, the 
Board finds that the VA examiner did not provide any rationale 
for this opinion.  In addition, the VA examiner did not include 
consideration of a September 2000 VA medical record reflecting 
that the Veteran's was diagnosed with chronic low back strain 
secondary to the abnormal gait due to the condition of the knees.  
The Board further finds that the opinion provided by the VA 
examiner is incomplete as it did not consider aggravation of the 
Veteran's back disorder by the service-connected bilateral knee 
disabilities.  The Board notes that once VA undertakes the effort 
to provide an examination when developing a claim, even if not 
statutorily obligated to do so, it must provide an adequate one 
or, at a minimum, notify the claimant why one will not or cannot 
be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a) (effective before and after October 10, 
2006).  The Court has held that when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition the Veteran shall be compensated for 
the degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 
439 (1995); see also 38 C.F.R. § 3.310(b).

Therefore, in light of the above, the Board finds that further VA 
examination and medical opinion is warranted to determine whether 
the Veteran has a current back disorder related to his service-
connected bilateral knee disabilities.  See 38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA 
examination warranted where evidence "indicates" that a current 
disability "may" be associated with military service, but the 
record does not contain sufficient medical evidence to decide the 
claim). 

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the claims 
file all outstanding VA records.  The Board notes that the 
Veteran reported an MRI of his lumbar spine in 2009; however, 
there is no MRI report associated with the claims file.  The 
claims file currently includes outpatient treatment records from 
the West Roxbury VA medical center (VAMC) dated through October 
2009.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Hence, the RO must obtain all 
outstanding medical records from the West Roxbury VAMC dated from 
October 2009 to the present, to include all MRI reports.
 
The Board notes that the RO's determination on the claim for 
service connection for a back disorder could impact upon the 
claim for a TDIU; thus, the claim for a TDIU is inextricably 
intertwined with the claim being developed.  See Parker v. Brown, 
7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  As appellate consideration of the claim for a TDIU 
would, thus, be premature at this juncture, remand of this matter 
also is warranted.  The AMC/RO should ensure that the Veteran is 
properly notified of what evidence is needed to support his claim 
for secondary service connection under 38 C.F.R. § 3.310 (revised 
effective in October 2006) and Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Accordingly, these matters are REMANDED for the following 
actions:

1.  The RO/AMC should send to the Veteran and 
his representative a letter requesting that 
the Veteran provide sufficient information, 
and if necessary, authorization, to enable it 
to obtain any additional evidence pertinent 
to the claims remaining on appeal that is not 
currently of record.

The RO should also explain the type of 
evidence that is his ultimate responsibility 
to submit, to specifically include notice as 
to the evidence need to support his claim for 
a back disorder as secondary to his service-
connected bilateral knee disabilities  under 
the provisions of 38 C.F.R. § 3.310 (revised 
effective in October 2006).

2.  The RO/AMC should obtain from all 
outstanding medical records from the West 
Roxbury VAMC, from October 2009 to the 
present, to include all MRI reports from 2009 
and 2010.  The RO/AMC must follow the 
procedures set forth in 38 C.F.R. § 3.159(c) 
as regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the claims 
file.

3. Thereafter, the Veteran should be afforded 
a VA spine examination, by the appropriate 
examiner other than the VA examiner who 
performed the September 2008 VA spine 
examination, to determine the etiology of any 
diagnosed back disorder.  If a neurological 
examination is found to be warranted, then 
such should also be scheduled.  The entire 
claims file must be made available to the 
examiner designated to examine the Veteran, 
and the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished, (with all results made 
available to the examining physician(s) prior 
to the completion of his or her report), and 
all clinical findings should be reported in 
detail.

The examiner should opine whether it is at 
least as likely as not (i.e. there is a 50 
percent or greater probability) that any 
diagnosed back disorder (a) was caused, or 
(b) is permanently made worse (aggravated) by 
the Veteran's service-connected bilateral 
knee disabilities.  If aggravation is found, 
the examiner should attempt to quantify the 
degree of additional disability resulting 
from the aggravation, consistent with 38 
C.F.R. § 3.310(b) (as revised effective in 
October 2006).  In providing this opinion, 
the examiner is requested to comment on the 
Veteran's report of falling down the stairs 
and going to the emergency room with 
complaints of back pain in 2000 and the 
September 2000 VA orthopedic physician's 
diagnosis of chronic low back strain 
secondary to the abnormal gait due to the 
condition of the knees.  Reconciliation of 
findings should be accomplished to the extent 
possible.

4.  Thereafter, the RO should readjudicate 
the claim for service connection for a back 
disorder, to include as secondary to service-
connected bilateral knee disabilities, to 
include the claim for a TDIU, in light of all 
pertinent evidence and legal authority.

5.  If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a SSOC. An 
appropriate period of time should be allowed 
for response before the claims file is 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


